Name: 2003/233/EC: Council Decision of 27 March 2003 appointing an alternate member of the Committee of the Regions
 Type: Decision
 Subject Matter: Europe;  EU institutions and European civil service;  personnel management and staff remuneration
 Date Published: 2003-04-03

 Avis juridique important|32003D02332003/233/EC: Council Decision of 27 March 2003 appointing an alternate member of the Committee of the Regions Official Journal L 086 , 03/04/2003 P. 0047 - 0047Council Decisionof 27 March 2003appointing an alternate member of the Committee of the Regions(2003/233/EC)THE COUNCIL OF THE EUROPEAN UNION,Having regard to the Treaty establishing the European Community, and in particular Article 263 thereof,Having regard to the proposal from the German Government,Whereas:(1) On 22 January 2002 the Council adopted Decision 2002/60/EC appointing the members and alternate members of the Committee of the Regions(1).(2) The seat of an alternate member of the Committee of the Regions has become vacant following the resignation of Mr Gustav-Adolf STANGE, of which the Council was notified on 18 December 2002,HAS DECIDED AS FOLLOWS:Sole ArticleMr Hans-Georg KLUGE (State Secretary at the Ministry of Justice and European Affairs of the Land Brandenburg) is hereby appointed an alternate member of the Committee of the Regions in place of Mr Gustav-Adolf STANGE for the remainder of his term of office, which expires on 25 January 2006.Done at Brussels, 27 March 2003.For the CouncilThe PresidentM. Stratakis(1) OJ L 24, 26.1.2002, p. 38.